Citation Nr: 0419763	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  99-02 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for varicose veins of 
the right leg.  

2.  Entitlement to service connection for a knee disorder.  

3.  Entitlement to service connection for a hip disorder.  

4.  Entitlement to service connection for a stomach disorder.  

5.  Entitlement to service connection for a nervous disorder, 
other than post-traumatic stress disorder, claimed as 
explosive jumping.  

6.  Entitlement to service connection for a dental disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from March 1943 to September 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that found that new and material evidence had 
not been received to reopen the claim concerning varicose 
veins and that each of the other claims was not well 
grounded.  

The Board notes that a rating decision in May 2003 denied 
service connection for post-traumatic stress disorder (PTSD).  
Although the veteran filed a notice of disagreement with that 
determination and a statement of the case was mailed to him 
in October 2003, the record does not reflect that a 
substantive appeal as to that issue has been received.  
Accordingly, the Board finds that the issue relating to 
service connection for PTSD is not currently in appellate 
status and is not before the Board at this time.  

Pursuant to 38 C.F.R. § 20.900(c) (2003), the Chairman of the 
Board has granted a motion for the advancement on the docket 
in this case due to the veteran's advanced age.  

A portion of this appeal is REMANDED to the RO via the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.  




FINDINGS OF FACT

1.  The medical evidence does not show that the veteran has a 
current knee disorder that had its origins during service.  

2.  The medical evidence does not show that the veteran has a 
current hip disorder.  

3.  The medical evidence does not show that the veteran has a 
current stomach disorder.  

4.  Service connection for teeth 18, 19, 30, and 31 was 
established in September 1953.  

5.  The veteran does not have a dental disorder due to combat 
wounds or other service trauma.

6.  Following his initial authorization for dental treatment, 
which expired, the veteran failed to apply for current dental 
treatment benefits by December 31, 1954, as dictated by 
Public Law No. 83-149.  

7.  All of the veteran's teeth were extracted many years 
after his separation from service and many years prior to his 
current claim.  


CONCLUSIONS OF LAW

1.  A knee disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  

2.  A hip disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  

3.  A stomach disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  

4.  A dental disorder was not incurred in or aggravated by 
service, and the veteran is not otherwise eligible for VA 
outpatient dental treatment.  38 U.S.C.A. §§ 1110, 1712 (West 
2002); 38 C.F.R. §§ 3.381, 17.161 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board observes that legislation enacted by Congress has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claims and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
October 1998 rating decision, January 1999 statement of the 
case, and supplemental statements of the case dated through 
January 2003, the veteran and his representative were 
apprised of the applicable law and regulations and given 
notice as to the evidence needed to substantiate his claims.  
In addition, by letter dated in September 2002, the RO 
explained the provisions of the VCAA, gave additional notice 
of the evidence needed to substantiate the claims on appeal, 
and asked the veteran to submit or authorize the RO to obtain 
additional relevant evidence.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records 
and VA medical records.  The Board notes that a June 2002 
brief from the veteran's representative essentially requested 
VA examinations, arguing that VA had not afforded the veteran 
an examination in conjunction with his claims.  Pursuant to 
the VCAA, VA's duty to provide a medical examination or 
obtain a medical opinion is triggered only when necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  A medical examination or opinion is 
necessary to make a decision on a claim if all of the lay and 
medical evidence of record (1) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (2) indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but (3) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  Id.  As discussed in detail below, the Board 
finds that the evidence in this case is sufficient to render 
a determination, such that an additional medical examination 
or opinion is not needed.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (Vet. 
App., June 24, 2004), held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

All the VCAA requires in this regard is that the duty to 
notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in September 2002 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided prior to the most recent 
transfer and certification of the appellant's case to the 
Board.  After the notice was provided, the case was 
readjudicated and a supplemental statement of the case was 
provided to the appellant.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  

In addition, the Court in Pelegrini held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide; and (4) request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

However, the RO wrote the appellant in September 2002 to 
inform him of the VCAA's provisions as they pertained to his 
claim and to advise him to submit any additional evidence 
within 30 days, although that letter did not specifically 
contain the "fourth element."  In January 2003, the RO 
provided him and his representative with a supplemental 
statement of the case, noting that no additional evidence had 
been received from him.  

Under the circumstances set forth above, considering the 
multiple times his claim have been reviewed by the RO and the 
multiple occasions that he has communicated with VA regarding 
his claim, the Board finds that the appellant has had ample 
notice of the types of evidence that would support his claim 
and that he has had ample opportunity to present evidence and 
argument in support of his appeal.  He has not identified any 
evidence not already of record.  His representative has 
requested that the appeal be forwarded to the Board and 
considered based on the evidence that is currently of record.  
The Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error.  
Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. 
§ 3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  A preexisting injury or disease is considered 
aggravated by military service where there is an increase in 
disability during service, absent a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The 
presumption of aggravation may be rebutted only by clear and 
unmistakable evidence.  38 C.F.R. § 3.306(b).  

Knee disorder

The service medical records are completely negative for any 
complaints, abnormal clinical findings, or diagnosis 
indicative of any knee disorder.  

The post-service medical records show that the veteran was 
seen in a private clinic in October 1996 complaining of left 
knee pain that had begun 1 1/2 weeks earlier when he was 
digging a hole with a shovel.  The examiner noted some 
effusion and subpatellar crepitus and diagnosed left knee 
strain.  Subsequent VA outpatient records are silent for any 
complaints, abnormal clinical findings, or treatment 
regarding either knee.  

In the absence of any evidence of a knee disorder during 
service or for more than 50 years after the veteran's 
separation from service and without any evidence whatsoever 
tending to link the knee disorder first noted in 1996 to 
service, the Board finds that a current examination is not 
necessary, since there is no evidence for an examiner to 
consider as even possibly indicating incurrence of a knee 
disorder during service.  

The Board finds that the evidence does not show that a knee 
disorder had its origins in service and, therefore, concludes 
that service connection for a knee disorder is not 
established.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  

Hip and stomach disorders

The service medical records are completely negative for any 
complaints, pertinent abnormal clinical findings, or 
diagnosis indicative of any hip or stomach disorder.  

The post-service medical records, including private treatment 
records dated in 1996 and subsequent VA outpatient records, 
are also completely silent for complaints, abnormal clinical 
findings, or diagnosis indicative of any hip or stomach 
disorder.  

In the absence of any medical evidence of a hip or stomach 
disorder during service or at any time after service, the 
Board finds that a current examination is not necessary, 
since there is no evidence for an examiner to consider as 
even possibly indicating incurrence of a hip or stomach 
disorder during service.  

The Board finds that the evidence does not show that a hip or 
stomach disorder had its origins in service and, therefore, 
concludes that service connection for a hip or stomach 
disorder is not established.  

As to these two issues, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
and that, therefore, the provisions of § 5107(b) are not 
applicable.  

Dental disorder

The veteran has generally claimed service connection for a 
dental disorder that caused him to lose all of his teeth at 
the age of 40.  

At one time, the law permitted repeated Class II VA dental 
treatment of noncompensable service-connected dental 
conditions, and set no time limit for applying for treatment.  
This was changed in 1955, with the enactment of Public Law 
No. 84-83, which restricted Class II treatment to a one-time 
completion basis and required that the application for 
treatment be made within one year of release from service; 
these provisions are contained in the current law and 
regulations.  38 U.S.C.A. § 1712(b)(1)(B) and (C); 38 C.F.R. 
§ 17.161.

Under current law and regulations, outpatient dental 
treatment may be authorized by the Chief, Dental Service, for 
beneficiaries to the extent prescribed and in accordance with 
the applicable classification and provisions set forth in 
this section:

Class I.  Those having a service-connected compensable dental 
disability or condition, may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function.  There is no time limitation 
for making application for treatment and no restriction as to 
the number of repeat episodes of treatment.  

Class II.  Those having a service-connected noncompensable 
dental condition or disability as shown to have been in 
existence at the time of discharge or release from active 
service, may be authorized any treatment indicated as 
reasonably necessary for the one-time correction of the 
service-connected noncompensable condition.  

Class II(a).  Those having a service-connected noncompensable 
dental condition or disability adjudicated as resulting from 
combat wounds or service trauma may be authorized any 
treatment indicated as reasonably necessary for the 
correction of such service-connected noncompensable condition 
or disability.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 
17.161 (a) (b) and (c) (2002).  

The service dental records show that, on examination at 
service entry, teeth 1, 11, 16, 17, and 32 were missing.  In 
June 1943, teeth 18, 19, 30, and 31 were filled.  The report 
of the veteran's separation examination indicates that teeth 
1, 11, and 16 were missing.  The records do not reflect any 
pathological condition or show any dental trauma.  

A dental rating decision in September 1953 established 
service connection for teeth 18, 19, 30, and 31 for purposes 
of emergency treatment, although the records do not 
specifically indicate what that treatment consisted of.  The 
September 1953 rating did not specifically deny service 
connection for any teeth.  

The post-service medical records do not contain any evidence 
of complaints, abnormal clinical findings, or diagnosis of 
any dental disorder.  

Initially, the Board observes that the United States Court of 
Appeals for Veterans Claims (Court) held in Woodson v. Brown, 
8 Vet. App. 352, 355 (1995), that the one-year limit for 
applying for dental treatment was first imposed by a 1957 
statute which became effective on January 1, 1958, and that, 
since the veteran in Woodson was discharged in 1954, that 
statute did not apply to him.  Id. at 355.  The Court further 
found, however, that although the veteran was not required by 
statute to apply for outpatient dental treatment within one 
year of his discharge, he was required to do so by 38 C.F.R. 
§ 17.123.  Id.  Woodson does not hold that a veteran who 
applies for dental treatment within one year of service 
discharge prior to 1958 is now entitled to dental treatment 
based on the law in effect prior to 1958.  Rather, Woodson 
found that the veteran had not submitted a well-grounded 
claim for Class II eligibility, as he had submitted no 
evidence to establish that he applied for outpatient dental 
treatment within one year of his discharge and, therefore, 
could not possibly meet the requirements of 38 C.F.R. 
§ 17.123(b) as they existed in 1955 or now.  Id. at 355.  The 
converse-that a veteran who did apply for outpatient dental 
treatment within one year of his service discharge prior to 
the 1950s is now eligible for Class II dental treatment-does 
not necessarily follow.  

Although Woodson indicates that the one-year statutory limit 
for applying for dental treatment does not apply to veterans 
discharged before its effective date of January 1, 1958, it 
does recognize that there is a regulatory limit on applying 
for dental treatment. As noted in Woodson, the one-year limit 
for applying for treatment was first imposed by Congress in a 
series of statues and amendments that culminated in a final 
1957 statute which became effective on January 1, 1958.  See 
Pub. L. No. 85-56, §§ 512, 2301, 71 Stat. 83, 112, 172 
(1957).  Since the veteran was discharged in 1945, that 
statute did not apply to him.  However, in December 1955, 38 
C.F.R. § 17.123(b) was amended to provide that a veteran 
seeking Class II eligibility had to apply for treatment 
"within 1 year after discharge or release, or by December 
31, 1954."  38 C.F.R. § 17.123(b) (1956); 20 Fed. Reg. 9505 
(1955).  At that time, the authority for § 17.123 was 
Veterans Regulation No. 7(A), Exec. Order No. 6233, a very 
general provision entitled "eligibility for medical care."  
It authorized the VA Administrator (now the Secretary), "in 
his discretion," to furnish medical care to veterans, 
including "dental services."  Ibid.  Therefore, although 
the veteran was not required by statute to apply for 
outpatient dental treatment by December 1954, he was required 
to do so by 38 C.F.R. § 17.123; Woodson v. Brown, 8 Vet. App. 
352, 355-56 (1995).  

Public Law No. 83-149 stated "[t]hat no part of this 
appropriation shall be available for outpatient dental 
services and treatment, or related dental appliances with 
respect to a service-connected dental disability which is not 
compensable in degree unless such condition or disability is 
shown to have been in existence at time of discharge and 
application for treatment is made within one year after 
enactment of this Act. . . ."  (Independent Offices 
Appropriation Act 1954) (Approved July 27, 1953).  

Public Law No. 83-428 stated "[t]hat no part of this 
appropriation shall be available for outpatient dental 
services and treatment, or related dental appliances with 
respect to a service-connected dental disability which is not 
compensable in degree unless such condition or disability is 
shown to have been in existence at time of discharge and 
application for treatment is made within one year after 
discharge or by December 31, 1954, whichever is later. . . 
."  (Independent Offices Appropriation Act 1955) (Approved 
June 24, 1954).  

Although then-current law was applied to the veteran's 1953 
application for treatment, authorization for treatment under 
that application expired many years ago.  Current law must be 
applied to his 1998 application, and it is clear that under 
the law he does not qualify for Class II VA outpatient dental 
treatment because his application was filed many years after 
the December 1954 time limit.  He did received one complete 
episode of Class II VA treatment, which occurred in 1953, 
based on prima facie eligibility.  Current law does not 
permit repeat episodes of Class II treatment.  

Furthermore, it is not shown that the veteran is otherwise 
eligible for dental outpatient treatment.  He may establish 
entitlement to indefinite VA dental treatment by establishing 
service connection for a compensable dental disability or 
service connection for a noncompensable dental disability due 
to combat wounds or service trauma.  Although service 
connection for four teeth was established in September 1953, 
the veteran has stated that those teeth were extracted many 
years ago.  The Board notes that the veteran is not entitled 
to receive VA outpatient dental treatment on a Class I basis 
because his disability is not compensable.  See 38 C.F.R. § 
4.150.  

Moreover, the veteran has not established service connection 
for a noncompensable dental disability due to combat wounds 
or service trauma.  As to each noncompensable service-
connected dental condition, a determination will be made 
whether it was due to combat wounds or other service trauma.  
38 C.F.R. § 3.381(b) (2003).  The veteran's service medical 
records show that he did receive dental treatment in June 
1943 for carious teeth.  However, there is no indication that 
this treatment was necessitated by in-service combat wounds 
or other dental trauma.  The regulations are intended to 
cover dental trauma involving external, sudden-force injury, 
such as a combat wound to the teeth and jaw.  

To the extent that the veteran believes the tooth fillings 
that were performed during service were, in and of 
themselves, dental trauma, such treatment is not dental 
trauma within the meaning of the regulations.  In February 
1997, the VA General Counsel issued an opinion in which it 
found that the term "service trauma" does not include the 
intended effects of treatment provided during the veteran's 
military service.  See VAOPGCPREC 5-97 (Opinion issued 
January 1997, addendum issued February 1997).  That opinion 
specifically held that, for the purposes of determining 
whether a veteran has a Class II(a) eligibility for dental 
care under 17 C.F.R. § 17.123(c) (now found at 38 C.F.R. 
§ 17.161(c)), the term "service trauma" did not include the 
intended effects of treatment provided during the veteran's 
military service.  Accordingly, a "service trauma" does not 
include the filling of multiple teeth during ordinary dental 
treatment.  While it is undisputed that the veteran had such 
fillings during service, there is no evidence of dental 
trauma in service.  As there is no evidence that the veteran 
sustained dental trauma during service, service connection is 
not warranted and he is not, therefore, eligible for 
outpatient dental treatment.  

To the extent that treatment might be available for the four 
teeth for which service connection was established in 1953, 
the veteran himself has indicated that all of his teeth were 
extracted many years ago.  Accordingly, treatment for the 
service-connected teeth is moot.  

As to this issue, the Board finds that the preponderance of 
the evidence is against the veteran's claim and that, 
therefore, the provisions of § 5107(b) are not applicable.  

The appeal must be denied.


ORDER

Service connection for a knee disorder, a hip disorder, a 
stomach disorder, and a dental disorder is denied.  


REMAND

The record shows that a rating decision in September 1956 
denied service connection for varicose veins, finding that 
the condition pre-existed service and was not aggravated 
therein.  The veteran was notified of that determination and 
did not file a notice of disagreement within one year of the 
mailing of that notice.  

The evidence that was of record at the time of the September 
1956 rating decision consisted primarily of the veteran's 
service medical records.  Those records showed that mild 
varicose veins of the lower legs were noted on the report of 
his induction examination and that moderate symptomatic 
varicose veins of the right leg were noted on the report of 
his separation examination.  (Emphasis added.)  It was also 
recorded on the report of the separation examination that 
pre-existing varicose veins of the right leg were aggravated 
by service.  The September 1956 RO decision found that any 
increase in the condition during service was due to the 
natural progress of the disorder and that the condition was 
not aggravated by service.  The veteran was notified of that 
determination in September 1956; a notice of disagreement was 
not received within one year of the mailing of that notice.  

The Board finds that, in view of the foregoing, an issue of 
clear and unmistakable error (CUE) in the September 1956 RO 
decision is raised by the record.  The Board further deems 
the CUE issue to be inextricably intertwined with the issue 
currently on appeal, which is whether new and material 
evidence has been received to reopen a claim for service 
connection for varicose veins.  See EF v. Derwinski, 1 Vet. 
App. 324 (1991); Harris v. Derwinski, 1 Vet. App. 180 (1991).  
In deciding whether a claim raised during the course of an 
appeal is inextricably intertwined with an issue that has 
been developed, adjudicators must look to what affect an 
allowance of the claim not developed for appellate 
consideration would have on the denied claim on appeal.  
Hoyer v. Derwinski, 1 Vet. App. 208, 209 (1991).  In the 
instant case, a determination that there was CUE in the 
original 1956 RO decision denying service connection for 
varicose veins on the basis that they were not aggravated by 
service could render moot the veteran's application to reopen 
that claim.

The Board also notes that, subsequent to the January 2003 
supplemental statement of the case concerning the issues 
listed above, the veteran filed a claim for service 
connection for post-traumatic stress disorder (PTSD).  
Additional VA treatment records were received, reflecting 
treatment in the mental health clinic in February and March 
2003.  A rating decision in May 2003 denied service 
connection for PTSD.  Although the veteran initially appealed 
that determination, he did not perfect his appeal.  

Nevertheless, the additional medical evidence does reflect 
treatment for a psychiatric disorder and the RO has not 
considered that evidence in conjunction with the veteran's 
claim for service connection for a psychiatric disorder other 
than PTSD.  It would constitute prejudicial error for the 
Board to consider that medical evidence without the RO having 
an opportunity to consider it in the first instance, unless 
the veteran waives such RO consideration in writing.  The 
file does not reflect receipt of such a written waiver, 
either from the veteran or his representative.  

Therefore, this case must be REMANDED to the RO for the 
following action:

1.  The RO must assure compliance with 
the applicable requirements of the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2003).  The RO's attention 
is directed to Quartuccio v. Principi, 
supra, pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claims of the impact of 
the notification requirements on the 
claims.  The veteran should further be 
requested to submit all evidence in his 
possession that pertains to his claims.

2.  The RO should formally adjudicate the 
issue of whether the September 1956 
rating decision, which denied service 
connection for varicose veins, contained 
CUE.  If the determination is adverse to 
the veteran, the RO should provide the 
veteran and his representative with 
notice of appellate rights, specifically 
the right to file a notice of 
disagreement within one year of notice of 
the determination.  If appellate review 
is initiated by the filing of a notice of 
disagreement, the RO should issue a 
statement of the case with the applicable 
law and regulations regarding the claim 
of CUE, and the veteran should be 
provided information regarding the filing 
of a substantive appeal to this issue.  
See 38 C.F.R. § 20.200 (2003).

3.  The RO should again adjudicate the 
veteran's claim for service connection 
for a nervous disorder, other than PTSD, 
claimed as explosive jumping, 
specifically considering the medical 
evidence received subsequent to the 
January 2003 supplemental statement of 
the case.  

4.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

5.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed remains denied, the appellant and 
her representative, if any, should be 
furnished a supplemental statement of the 
case with the applicable law and 
regulations, and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to provide the veteran 
with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



